Case 1:18-cv-00886-LPS Document 145 Filed 03/27/20 Page 1 of 2 PageID #: 7373



                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 3SHAPE A/S,                                     )
                                                 )
                  Plaintiff,                     )
                                                 )
             v.                                  )   C.A. No. 18-886-LPS
                                                 )
 ALIGN TECHNOLOGY, INC.,                         )   CONSOLIDATED
                                                 )
                  Defendant.                     )

                               STIPULATION TO EXTEND TIME

         WHEREAS, defendant Align Technology, Inc. (“Align”) sent a proposal to plaintiff

3Shape A/S (“3Shape”) on March 19, 2020 regarding the reorganization of this action, to possibly

include the movement of certain Align patents from this action to C.A. No. 18-1949-LPS; and

         WHEREAS, 3Shape requested more time to consider the proposal and the parties agreed

to request that the deadline to submit a revised schedule in this action be extended until March 27,

2020, which they did by stipulation on March 20, 2020 (D.I. 142, SO ORDERED March 25,

2020);

         WHEREAS, on March 25 and in subsequent communications, 3Shape requested an

identification of the patents Align will drop from C.A. No. 18-1949-LPS ;

         WHEREAS, based on 3Shape’s representation that it will consider agreeing to the

proposed consolidation if provided with more detail about Align’s proposal, the parties agree that

Align will provide the requested detail on Monday, March 30, 2020, to which 3Shape will

respond in writing by Thursday, April 2, 2020; and

         WHEREAS, the parties remain hopeful that they can submit an agreed proposal on the

extended deadline:
Case 1:18-cv-00886-LPS Document 145 Filed 03/27/20 Page 2 of 2 PageID #: 7374



       The parties hereby STIPULATE AND AGREE, subject to the approval of the Court, that

the date by which the parties are required to submit an amended scheduling order as discussed at

the February 10, 2020 teleconference (D.I. 89) shall be extended to April 3, 2020.

       The parties further STIPULATE and AGREE, subject to the approval of the Court, that

the deadline for Align to respond to 3Shape’s March 9, 2020 counterclaims shall be extended

until April 17, 2020.


    /s/ Geoffrey G. Grivner                            /s/ Jeff Castellano
    Geoffrey G. Grivner (No. 4711)                     John W. Shaw (No. 3362)
    BUCHANAN INGERSOLL & ROONEY PC                     Karen E. Keller (No. 4489)
    919 North Market Street, Suite 990                 Jeff Castellano (No. 4837)
    Wilmington, DE 19801                               SHAW KELLER LLP
    (302) 552-4200                                     I.M. Pei Building
    geoffrey.grivner@bipc.com                          1105 North Market Street, 12th Floor
    Attorney for Plaintiff                             Wilmington, DE 19801
                                                       (302) 298-0700
    Dated: March 27, 2020                              jcastellano@shawkeller.com
                                                       Attorneys for Defendant



IT IS SO ORDERED THIS ___ day of ___________, 2020.


                                                          United States Magistrate Judge




                                                2
